Citation Nr: 0729188	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  98-10 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hiatal hernia with gastroesophageal reflux disease (GERD). 

2.  Entitlement to an initial compensable evaluation for 
bilateral inguinal hernia status-post surgical repair times 
three.  

3.  Entitlement to a separate rating for a left inguinal 
surgical scar.

4.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to April 
1973 and from March 1978 to October 1995.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, wherein the RO, in pertinent part, 
granted service connection for hiatal hernia with GERD, 
bilateral inguinal hernia, status-post surgical repair times 
three, and hemorrhoids; each disability was assigned an 
initial noncompensable evaluation, effective October 21, 
1995.  The veteran timely appealed the December 1996 rating 
decision to the Board. 

As the issues on the appeal involve a request for higher 
initial ratings following the grant of service connection, 
the Board has characterized that issues on appeal in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disabilities).

On VA Form 21-4138, Statement in Support of Claim, dated in 
July 2006, the veteran withdrew his request for a hearing 
before a Veterans Law Judge to be conducted at a local RO.  
As he has not indicated that his hearing should be 
rescheduled, his requested is, therefore, deemed withdrawn.  
See 38 C.F.R. § § 20.702, 20.704 (2006) 

By a September 2005 rating action, the RO denied service 
connection for adenocarcinoma of the prostate.  The RO 
received the veteran's notice of disagreement in December 
2005.  The RO issued a statement of the case addressing the 
aforementioned issue in January 2007.  The veteran did not 
submit a substantive appeal, and the RO closed the appeal 
without certifying it to the Board.  Because an appeal was 
not perfected, the Board will not assume jurisdiction over 
this issue.  Thus, the only issues remaining for appellate 
consideration, are the ones denoted on the title page of the 
decision.


FINDINGS OF FACT

1.  Since the award of service connection, the service-
connected hiatal hernia with gastroesophageal reflux disease 
(GERD) has been manifested by subjective complaints of 
abdominal pain and occasional bloody stools, and no clinical 
evidence of vomiting, material weight loss, hematemesis, 
melena, pyrosis, or regurgitation, accompanied by substernal, 
arm or shoulder pain, resulting in considerable impairment of 
health.

2.  Since the award of service connection, the service-
connected bilateral left inguinal hernia, status-post 
surgical repair times three has been manifested by subjective 
reports of numbness in the groin area -- attributed to 
service-connected ilio-inguinal neuralgia -- and objective 
medical evidence of a well-healed but painful to palpation of 
left inguinal surgical scar; there is no clinical evidence of 
any recurrence of any left or right inguinal hernia.

3.  Since the award of service connection, there is no 
objective evidence of any recurrence of hemorrhoids.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
the veteran's hiatal hernia with GERD have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2007).



2.  The criteria for an initial compensable evaluation for 
the veteran's bilateral  inguinal hernia, status-post 
surgical repair times three, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7338 (2007).

3.  The criteria for a separate rating of 10 percent, but no 
more, for a painful left inguinal surgical scar have been 
met.  38 U.S.C.A. §§ 1155; 38 C.F.R. 4.118, Diagnostic Code 
7804 (2001).

4.  The criteria for an initial compensable rating for 
hemorrhoids have not been met. 
38 U.S.C.A. §§ 1155; 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Proper VCAA notice should also provide notice 
as to veteran status and how disability ratings and effective 
dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473, 
486 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that once service connection is granted the 
claim is substantiated, any deficiency in the VCAA notice is 
not prejudicial and further VCAA notice is generally not 
required.  
Dunlap v. Nicholson, 21 Vet App 112 (2007); Dingess v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  The United 
States Court of Appeals for the Federal Circuit has also held 
that additional VCAA notice is not required when there is an 
appeal from an initial grant of service connection.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No further 
VCAA notice was required once the RO awarded service 
connection for hiatal hernia with GERD, bilateral inguinal 
hernia, status-post times three, and hemorrhoids in December 
1996.  Even so, the Board notes that in various post-decision 
letters the veteran has been given VCAA-compliant notice and 
his claims have been readjudicated following such notice.

Regarding VA's duty to assist the appellant with his initial 
evaluation claims on appeal, service medical record, post-
service VA and non-VA examination and clinical treatment 
reports, and statements, prepared by the veteran, have been 
associated with the claims file.  In addition, the veteran 
was examined by VA in February and April 1997 and January and 
March 2004 for the purpose of determining the severity of his 
service-connected disabilities.  

The veteran's representative argued that the veteran should 
be provided another VA examination.  His representative 
contended that VA examinations, conducted in January and 
March 2004, were not recent enough to determine the current 
severity of the service-connected hiatal hernia with GERD, 
inguinal hernia status-post surgical repair and hemorrhoids.  
To this end, the appellant's representative argued that the 
aforementioned VA examinations did not address the presence 
of any hemorrhoids or the severity of the veteran's 
"hernia" in accordance with their respective scheduler 
criteria (see, Informal Hearing Presentation, dated in July 
2007, page 2).  

As will be discussed in the decision below, a January 2004 VA 
examination report specifically reflected that there was no 
clinical evidence of any hemorrhoids upon physical evaluation 
of the appellant.  In addition, because there was no clinical 
evidence of any inguinal hernia, right or left, when VA 
examined the appellant in March 2004, further clinical 
findings could, therefore, not be reported.  Regarding the 
service-connected hiatal hernia with GERD, the aforementioned 
March 2004 VA examination report contained ratable clinical 
findings pertinent to this disability.  

The veteran has not alleged, nor is there other clinical 
evidence, that the disabilities on appeal exist, or have 
worsened, since the time of the January and March 2004 VA 
examinations.  Cf. Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that a new 
examination is required when there is evidence that the 
subject disability has worsened).  VA's General Counsel has 
held that the mere passage of time, absent worsening, does 
not require a new examination. VAOPGCPREC 11-95 (1995).  
Therefore, new VA examination are not required as there is no 
clinical evidence since January and March 2004 reflecting 
that the veteran's hiatal hernia, bilateral inguinal hernia 
and hemorrhoids have worsened.

Therefore, the Board finds that the facts relevant to the 
veteran's claim have been properly developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA and the implementing regulations.  See Wensch v. 
Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. §5103A 
(a) (2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

II.  Relevant Laws and Regulations

General Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2007).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  The Court later held that this rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson, 12 Vet. App. at 126.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2007).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The Board notes that certain provisions of the rating 
schedule concerning the digestive system, applicable to the 
instant claims, were revised, effective July 2, 2001, these 
changes have no impact on this case because the Diagnostic 
Codes relevant to the disabilities on appeal, i.e., 
Diagnostic Codes 7336, 7338, and 7346, were not changed.  
Therefore, there is no issue as to which version of the 
rating criteria, old or new, are more favorable to the 
veteran.  See VAOPGCPREC 7-2003 (2003).

1.  Hiatal Hernia with GERD

The service-connected hiatal hernia with GERD is currently 
evaluated as noncompensable under Diagnostic Code 7346.  The 
RO based its determination on service medical reports, which 
included, but were not limited to, a December 1987, upper 
gastrointestinal (GI) series that revealed a small sliding 
hiatal hernia with mild GERD.  Diagnostic Code 7346 provides 
for the assignment of a maximum 60 percent evaluation for a 
hiatal hernia with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health; a 30 percent evaluation for a hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health; and a 10 percent evaluation for two or more of the 
symptoms for the 30 percent evaluation of less severity.  38 
C.F.R. § 4.114, Diagnostic Code 7346 (2007).

After a longitudinal review of the pertinent VA and non-VA 
medical evidence, the Board finds that an initial compensable 
evaluation for the veteran's service-connected hiatal hernia 
with GERD is not warranted.  In reaching the foregoing 
determination, the Board observes that, since service 
discharge, symptoms associated with the service-connected 
hiatal hernia with GERD have included abdominal pain, 
occasional blood in the stool and reflux symptoms that 
occurred three to six times a week, which were noted to be 
asymptomatic and controlled with medication and diet (see, 
e.g., VA outpatient and examination reports, dated in August 
2000, April 1997 and March 2004, respectively.)  The veteran 
has not had vomiting, material weight loss, hematemesis, 
melena, anemia, pyrosis, or regurgitation.  An April 1997 VA 
examination revealed no evidence of a hernia.  While the 
veteran reported chest pain in August 2000, this was 
associated with exercise (see, VA outpatient report, dated in 
August 2000).  A February 2002 colonoscopy was normal.  A 
February 2002 esophagogastroduodenoscopy (EGD) showed the 
presence of a hiatal hernia.  The only symptomatology was 
epigastic distress.  Indeed, a March 2004 VA examination 
report specifically discloses that there was no evidence of 
melena.  Moreover, subsequent medical records reflect that 
there has been no evidence of recurrence of a hernia even 
though his complaints of GERD have been treated with 
medication and diet.  The veteran lost about 20 pounds in 
2005; but this loss has been associated with his prostate 
cancer surgery.  In view of the foregoing, the veteran has 
not been shown to have two or more of the symptoms 
contemplated in a 30 percent evaluation and, thus, is not 
entitled to an initial compensable (10 percent) evaluation 
under Diagnostic Code 7346.  Id.  

The Board finds that the currently assigned initial 
noncompensable evaluation appropriately reflects the highest 
level of disability caused by the veteran's hiatal hernia 
with GERD since the grant of service connection.

2.  Bilateral Inguinal Hernia, Status-Post Surgical Repair 
Times Three

The service-connected bilateral inguinal hernia, status-post 
surgical repair times three, has been assigned an initial 
noncompensable evaluation under 38 C.F.R. § 4.114, Diagnostic 
Code 7338 [hernia, inguinal].  The RO based its determination 
on service medical reports, which included, but were not 
limited to, evidence that the veteran underwent bilateral 
inguinal hernia repairs in March 1990.  In November 1991 and 
December 1992, the veteran had surgery to repair a recurrent 
left inguinal hernia.  

Under Diagnostic Code 7338, a noncompensable rating is 
warranted where the inguinal hernia is small, reducible, or 
without true hernia protrusion, or where it is not operated, 
but remediable.  A 10 percent rating is warranted where a 
postoperative inguinal hernia is recurrent, readily reducible 
and well supported by truss or belt.  A 30 percent evaluation 
is warranted for a small hernia which is postoperative and 
recurrent or unoperated irremediable, and not well supported 
by a truss, or not readily reducible.  A maximum 60 percent 
evaluation is warranted for a large, postoperative, recurrent 
hernia that is not well supported under ordinary conditions 
and not readily reducible, when considered inoperable.  38 
C.F.R. § 4.114, Diagnostic Code 7338 (2007).

The criteria in Diagnostic Code 7338 are conjunctive.  See 
Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met].  Cf. 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].

In this case, the Board finds that an initial compensable 
evaluation for service-connected bilateral inguinal hernia, 
status-post surgical repair times three, is not warranted.  
To be entitled to a higher initial rating under Diagnostic 
Code 7338, the evidence would have to show that the veteran's 
bilateral inguinal hernia was recurrent, and either not well 
supported by a truss or not readily reducible.  Since the 
award of service connection, post-service non-VA and VA 
treatment and examination reports have uniformly disclosed 
the absence of an inguinal hernia, left or right (see, VA 
examination reports, dated in February 1997, July 2002 and 
March 2004).  Thus, the preponderance of the evidence is 
against an initial compensable rating for service-connected 
bilateral inguinal hernia, status-post surgical repair times 
three.  Id.

Esteban Considerations

The medical evidence also indicates the presence of a well-
healed surgical scar exists in the left groin area (see, July 
2002 genitourinary VA examination report).  Under VA 
regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 
4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994).  The evaluation of the same disability, however, 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14 (2007); Fanning v. Brown, 4 Vet. App. 225 (1993).

The veteran has complained of pain to deep palpation of the 
left inguinal scar area, along with a loss of sensation 
associated with the scar to about two centimeters 
peripherally from the scar surrounding the scar area (see, 
July 2002 and March 2004 genitourinary VA examination 
reports, respectively).  The Board has therefore considered 
whether a separate rating for each aspect of the service-
connected disability [the inguinal hernia and the scar] are 
warranted.

At the time of the veteran's claim, in October 1995, 
superficial, poorly nourished scars, with repeated 
ulceration, or superficial scars that were tender and painful 
on objective demonstrated warranted the assignment of 10 
percent ratings.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (2001), effective prior to August 30, 2002.

Effective August 30, 2002, VA revised the rating schedule for 
evaluating skin disabilities, now codified at 38 C.F.R. § 
4.118 (2007).  Under the current Diagnostic Code 7801, scars, 
other than head, face, or neck, that are deep or that cause 
limited motion, warrant a 10 percent evaluation for an area 
or areas exceeding 6 square inches (39 sq. cm.).  

Under current Diagnostic Code 7802, a 10 percent rating is 
warranted for scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion for an area 
or areas of 144 square inches (929 sq. cm.) or greater.  
Under the current Diagnostic Code 7803, a 10 percent rating 
is warranted for unstable superficial scars. 

Under current Diagnostic Code 7804, a 10 percent rating is 
warranted for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118 (2007).
The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25;

(2) A deep scar is one associated with underlying soft tissue 
damage;

(3) A superficial scar is one not associated with underlying 
soft tissue damage; and

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Id.

Under both the former and the current regulations, scars may 
also be rated on limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805, effective prior to 
and after August 30, 2002.

In this case, a July 2002 VA genitourinary examination report 
shows that the scar was described as well-healed, and tender 
to deep palpation.  Thus, there is in fact competent medical 
evidence indicating that the scar is tender or painful on 
examination.  Accordingly, a separate rating under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2001) is warranted.

The Board finds, however, that an initial evaluation in 
excess of 10 percent for the service-connected left inguinal 
scar is not warranted.  This is because the evidence does not 
show that the appellant has functional loss due to any 
bilateral inguinal hernia repair scar.  Diagnostic Code 7805, 
effective prior to or after August 30, 2002.  Furthermore, 
there is no medical evidence of record documenting any 
complaints, findings, or diagnosis of any problem due to 
scarring or the finding of any scar large enough that it 
would warrant a compensable rating on the basis of size 
alone.  38 C.F.R. § 4.118 (2007).

With regard to the revised regulations, as the left inguinal 
scar is not located on the head, face or neck and measures 
three centimeters in length (see, March 2004 VA genitourinary 
examination report), initial ratings in excess of 10 percent 
are not warranted under current Diagnostic Codes 7800 and 
7801 (2007).

With regard to the veteran's complaint of numbness in the 
left groin area, a separate 10 percent evaluation has already 
been established for ilo-inguinal neuralgia pursuant to 
38 C.F.R. § 4.124a, Diagnostic Codes 8599-8530 (2007).  
Therefore, an additional rating is not warranted under the 
provisions of 38 C.F.R. § 4.14.

3.  Hemorrhoids

The service-connected hemorrhoids are currently evaluated as 
noncompensable under Diagnostic Code 7336.  The RO based its 
determination on service medical reports, reflecting that the 
veteran underwent a hemorrhoidectomy in October 1990.  
Diagnostic Code 7336 provides for assignment of a 
noncompensable rating for hemorrhoids that are mild or 
moderate.  A 10 percent rating is provided for hemorrhoids 
that are "large or thrombosis, irreducible, with excessive 
redundant tissue, evidencing frequent recurrence."  A maximum 
20 percent rating requires persistent bleeding and with 
secondary anemia, or hemorrhoids with fissures.  
38 C.F.R. § 4.114, Diagnostic Code 7336 (2007).

In this case, the Board finds that an initial compensable 
evaluation for service-connected hemorrhoids is not 
warranted.  To be entitled to a higher initial rating under 
Diagnostic Code 7336, the evidence would have to show that 
the veteran's hemorrhoids were large or thrombosis, 
irreducible, with excessive redundant tissue that was 
evidence of frequent recurrence.  Since discharge from 
service, post-service VA and private treatment and 
examination reports do not contain any clinical evidence of 
recurrent hemorrhoids (see, VA examination reports, dated in 
February 1997, July 2002 and January 2004).  Thus, the 
preponderance of the evidence is against an initial 
compensable rating for service-connected hemorrhoids.  Id.

IV.  Other Considerations

Since these claims deal with initial ratings assigned 
following grant of service connection for hiatal hernia with 
GERD, bilateral inguinal hernia, status-post times three, and 
hemorrhoids, consideration has been given to the question of 
whether "staged rating" as addressed by the Court in 
Fenderson, 12 Vet. App. 119 would be in order.  The Board 
finds that percent ratings assigned to the aforementioned 
service-connected disabilities properly reflect the highest 
level of disability for the entire period in question.

V.  Extraschedular Evaluation

In this case, marked interference with employment has not 
been shown or alleged and the disabilities have not required 
frequent periods of hospitalization.  Thus, the criteria for 
referral for extraschedular consideration are not met.  38 
C.F.R. § 3.321(b) (2007).


ORDER

An initial compensable evaluation for hiatal hernia with GERD 
is denied. 

An initial compensable evaluation for bilateral inguinal 
hernia, status-post surgical repair times three, is denied. 

A separate 10 percent rating for a left inguinal surgical 
scar is granted, subject to the law and regulations governing 
the payment of monetary benefits. 

An initial compensable evaluation for hemorrhoids is denied. 



____________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


